—Judgment insofar as it transfers issue and order of transfer unanimously vacated and judgment otherwise affirmed. Memorandum: The parties acknowledged at oral argument that the Parole Board interview did not constitute a hearing within the *984meaning of CPLR 7803 (4). Thus, no transfer to this Court was required under CPLR 7804 (g). Supreme Court did not err in finding that the determination to deny parole release was not arbitrary and capricious (see, CPLR 7803 [3]). (Appeal from Judgment and Article 78 Proceeding Transferred by Order of Supreme Court, Cayuga County, Contiguglia, J.) Present— Pine, J. P., Lawton, Fallon, Doerr and Davis, JJ.